 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

 

UNITED STATES DISTRICT COURT
for the

 

JAN 3 0 202

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF AP IPORNIA

Eastern District of California

 

UNITED STATES OF AMERICA, BY, DEFUTY CLERK
v. )
) CaseNo. — 1:20-mj-00011-SAB
ALEXIS MELCHOR-GUZMAN, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

 

 

on JANUARY 31, 2020 at 2:00 PM

Date and Time

 

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

TO U.S. MARSHAL: DELAY RELEASE from Fresno County jail until Friday, January 31, 2020 at
9:00 A.M. and defendant is ORDERED to report directly to the Pretrial Service Office in Fresno
immediately following release.

(Copies to: Defendant (through PTS) PRETRIALSERVICES USATTORNEY US MARSHAL)
 

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
MELCHOR-GUZMAN, Alexis
Doc. No. 1:20-MJ-00011-SAB

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

O 66) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

 

SIGNED:
CUSTODIAN
4 (7 The defendant must:
vw (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
yw (b) report in person to the Pretrial Services Agency on the day you are released;
Mw (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
of PSO; travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;
yw (d) cooperate in the collection of a DNA sample;
w (e) report any contact with law enforcement to your PSO within 24 hours;
Mi (f) not associate or have any contact with any gang members or co-defendants unless in the presence of counsel or
otherwise approved in advance by the PSO;
vw (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;
MI (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other

dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

(i) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
services based upon your ability to pay, as determined by the PSO;

(j) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

w (k) _ participate in a program of medical or psychiatric treatment including treatment for drug or alcohol dependency,
as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO;

wi (1) participate in the Better Choices court program and comply with all rules and regulations of the program, you
must remain in the program until released by a PSO. In accordance with this condition, you must appear before
the Honorable Erica P. Grosjean, courtroom 10, on February 19, 2020, at 10:00 a.m.;

yw (m) surrender your passport to the Clerk, United States District Court, and you must not apply for or obtain a passport
or any other travel documents during the pendency of this case;
wi (0) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of

release, the following sum of money or designated property: A $100,000 unsecured appearance bond co-signed
by the defendant’s father, Santiago Melchor;

Mi (p) participate in the following Location Monitoring program component and abide by all the requirements of the
program, which will include having a location monitoring unit installed in your residence and a radio frequency
transmitter device attached to your person. You must comply with all instructions for the use and operation of
said devices as given to you by the Pretrial Services Agency and employees of the monitoring company. You
must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO. HOME
INCARCERATON: You must remain inside your residence at all times except for medical needs or treatment,
religious services, and court appearances pre-approved by the PSO; and,

 

USMS SPECTAL INSTRUCTIONS:

 

w (q) have your release on bond delayed until Friday, January 31, 2020, at 9:00 a.m.

 

 
 

AO 199C (Rev, 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: ALEXIS MELCHOR-GUZMAN
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

WMex)s Me/forir

Defendant's Signature

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

owe [ Ay [930 Wat.

t Judicid Offi icer’s vet
vannanl A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
